Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE SPECIFICATION:
[0001] The present disclosure is a divisional of U.S. patent application Ser. No. 15/378,854, filed on Dec. 14, 2016, now U.S. Patent 10604841. The entire disclosure of the application referenced above is incorporated herein by reference.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The Examiner’s seach, continued and expanded over parent case 15378854, re-confirms Breiling; Patrick G. et al. (US 20140235069 A1) as the closest prior art. See the Examiner’s October 31, 2019 action parent case 15378854 for analysis thereunder. Breiling’s structure was again analyzed with respect to the pending claims and was found to be absent teaching, alone or in combination, for equivalent structure. Specifically, Breiling’s Figure 4B details a showerhead with top (401), middle (402), and bottom (403) layers. However, Breiling’s heat transfer fluid plenum 450 is defined exclusively within Breiling’s top layer 401 and not between surfaces of layers as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716